DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the remarks, amendments, and newly added claim 19 on 9/21/20 and 11/30/20.  Claims 1, 15, and 18 have been amended. Claims 1-19 are now pending rejection below:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12-16, 18, and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibagaki JP_2006179888_A (see machine English translation).
1.	Regarding Claims 1-10, 12-14, 16, 18, and 19, Shibagaki discloses an interlayer film for printed wiring board having two layers on a base film (corresponds to claimed support film (C)); wherein said two layers can be a high viscosity layer (A) and a low viscosity layer (B) (Derwent Abstract).  Shibagaki further discloses that said high-viscosity layer (A) (corresponds to claimed adhesion assisting layer (B)) can have inorganic filler in a content ranging preferably from 10 to 40 wt% (paragraph 0014) as well as a thermosetting resin comprising an epoxy resin and polyimide resin (corresponds to claimed heat-resistant resin) (paragraph 0015).  Shibagaki discloses that said epoxy resin can be in an amount ranging from 2 to 70 wt% of said thermosetting resin (paragraph 0029).  Furthermore, Shibagaki discloses that said low-viscosity layer (B) (corresponds to claimed wiring embedding layer (A)) can also have inorganic filler in a content ranging from preferably from 40 to 65 wt% (paragraph 0014) with a thermosetting resin comprising an epoxy resin (paragraph 0015) wherein said epoxy resin can range from 2 to 70 wt% (paragraph 0029).  Shibagaki discloses that the order of said layers starts with said low-viscosity layer (B) (corresponds to claimed wiring embedding layer (A)), then the high-viscosity layer (A) (corresponds to claimed adhesion assisting layer (B)), and ends with said support base film (corresponds to Shibagaki discloses its interlayer insulating film that comprises the afore-described two layers has a residual solvent amount ranging from 0.1 to 5 wt% (paragraph 0041) obtained from a single (thus meeting the claimed range of being 10 or 40 mass% or more as per instant Claims 1 and 18) organic solvent having a boiling point that fall into the claimed range such as N-methylpyrrolidone (202°C) and dimethyl sulfoxide (189°C), or in a combination of two solvents that can include the aforementioned solvents as well as others (paragraph 0040).  Thus, in the case where N-methylpyrrolidone or dimethyl sulfoxide, is used in combination (i.e. two solvents) with any other solvent as mentioned by Shibagaki (paragraph 0040) that is outside of the instantly claimed boiling point range, then it would result in a concentration of 50% for said N-methylpyrrolidone or dimethyl sulfoxide, thereby meeting the claimed concentrations of instant Claim 19. Choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).  Additionally, Shibagaki discloses that in a temperature range of 70 to 130°C, the viscosity of the layers in said interlayer insulating film can be 50 to 2000 (Pa*s) (Derwent Abstract).  Given that the ranges of the glass transition temperatures of the epoxies used in said interlayer insulating film (paragraphs 0029 and 0056) it would be expected for it to have a softening point of 40°C or higher too.  Shibagaki also discloses that said high-viscosity layer (A) (corresponds to claimed adhesion assisting layer (B)) can have a thickness ranging from 5 to 50 microns while said low-viscosity layer (B) (corresponds to claimed wiring embedding layer (A)) can Shibagaki discloses a method of forming its interlayer insulating film over its supporting film by first applying said thermosetting resin onto said supporting film followed by drying and then applying another thermosetting resin composition onto the first layer and then drying again to form a second layer (paragraph 0060).  
2.	Regarding Claim 15, Shibagaki discloses using more than one organic solvent, those having a boiling point of 200°C and less as well as others not in this range (paragraph 0040).  Although it does not explicitly disclose the claimed concentration, Shibagaki does disclose that any known solvent can be used without limitation.  As such, it would be expected for one of ordinary skill in the art to know how to use such solvents in a concentration that meets the film manufacturing apparatus (paragraph 0040) and is in-line with its end-application’s specifications.  Applicants have not shown how this concentration results in unexpected and surprising results.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibagaki JP_2006179888_A (see machine English translation), as applied to Claims 1 and 10 above, and in view of Matsuura USPA_20140199533_A1.
3.	Regarding Claim 11, Shibagaki does not explicitly disclose the claimed concentration of polyimide (corresponds to claimed heat resistant resin).
4.	Matsuura discloses an interlayer insulating film for forming multilayered printed wiring boards (Title and Abstract) wherein a heat-resistant resin, such as polyimide, can be used in its middle layer (“layer A” in paragraph 0074, corresponding to Shibagaki’s high-viscosity layer (A) which in turn corresponds to claimed adhesion assisting layer (B)) in a ratio of 1:2 to 1:20 with its thermosetting resin (paragraph 0024) thereby Matsuura further discloses that using said heat-resistant resin in such a ratio results in an invention that is hardly roughened by a desmear treatment (roughening treatment) in a step of manufacturing a multilayer printed wiring board, and therefore can be preferably used for joining with a circuit board and joining with a conductive layer (paragraph 0022).
5.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the polyimide concentration, of Shibagaki, by using the concentration disclosed by Matsuura.  One of ordinary skill in the art would have been motivated in doing so in order to obtain hardly any roughening resulting in improved smoothness for its interlayer insulating film in wiring boards as disclosed by Matsuura.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibagaki JP_2006179888_A (see machine English translation), as applied to Claim 1 above, and in view of Furutani USPN_5397419.
6.	Regarding Claim 17, Shibagaki does not explicitly disclose the claimed residual solvent range.
7.	Furutani discloses using a thermosetting polyimide resin (Abstract) that are known for being used as insulating materials (column 1, lines 19-20) and in applications such as wiring boards (column 1, lines 46-53).  Furutani discloses using an organic solvent in its materials, such as dimethyl sulfoxide (boiling point:  189°C) (column 13, lines 48-50) and others that can be used in a preferred range from 1 to 10 wt% residual solvent based on the resin; and if the residual solvent exceeds the above range, the mechanical strength of the laminated sheet (corresponds to film) after pre-preg molding tends to lower; and if the residual solvent is less than the above range, voids tend to 
8.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the residual solvent range, of Shibagaki, by trying the range, of Furutani.  One of ordinary skill in the art would have been motivated in doing so in order to obtain suitable mechanical strength and avoiding voids as disclosed by Furutani.
Claims 1-10 and 12-19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibagaki JP_2006179888_A (see machine English translation) in view of Furutani USPN_5397419.
9.	Regarding Claims 1-10 and 12-19, Shibagaki discloses an interlayer film for printed wiring board having two layers on a base film (corresponds to claimed support film (C)); wherein said two layers can be a high viscosity layer (A) and a low viscosity layer (B) (Derwent Abstract).  Shibagaki further discloses that said high-viscosity layer (A) (corresponds to claimed adhesion assisting layer (B)) can have inorganic filler in a content ranging preferably from 10 to 40 wt% (paragraph 0014) as well as a thermosetting resin comprising an epoxy resin and polyimide resin (corresponds to claimed heat-resistant resin) (paragraph 0015).  Shibagaki discloses that said epoxy resin can be in an amount ranging from 2 to 70 wt% of said thermosetting resin (paragraph 0029).  Furthermore, Shibagaki discloses that said low-viscosity layer (B) (corresponds to claimed wiring embedding layer (A)) can also have inorganic filler in a content ranging from preferably from 40 to 65 wt% (paragraph 0014) with a thermosetting resin comprising an epoxy resin (paragraph 0015) wherein said epoxy Shibagaki discloses that the order of said layers starts with said low-viscosity layer (B) (corresponds to claimed wiring embedding layer (A)), then the high-viscosity layer (A) (corresponds to claimed adhesion assisting layer (B)), and ends with said support base film (corresponds to claimed support film (C)) (Derwent Abstract).  Additionally, Shibagaki discloses that in a temperature range of 70 to 130°C, the viscosity of the layers in said interlayer insulating film can be 50 to 2000 (Pa*s) (Derwent Abstract).  Given that the ranges of the glass transition temperatures of the epoxies used in said interlayer insulating film (paragraphs 0029 and 0056) it would be expected for it to have a softening point of 40°C or higher too.  Shibagaki also discloses that said high-viscosity layer (A) (corresponds to claimed adhesion assisting layer (B)) can have a thickness ranging from 5 to 50 microns while said low-viscosity layer (B) (corresponds to claimed wiring embedding layer (A)) can have a thickness ranging from 12 to 200 microns (Derwent Abstract).  Shibagaki discloses a method of forming its interlayer insulating film over its supporting film by first applying said thermosetting resin onto said supporting film followed by drying and then applying another thermosetting resin composition onto the first layer and then drying again to form a second layer (paragraph 0060).  
10.	Also, Shibagaki discloses its interlayer insulating film that comprises the afore-described two layers has a residual solvent amount ranging from 0.1 to 5 wt% (paragraph 0041) obtained from a single (thus meeting the claimed range of being 10 or 40 mass% or more as per instant Claims 1 and 18) organic solvent having a boiling point that fall into the claimed range such as N-methylpyrrolidone (202°C) and dimethyl 
11.	However, Shibagaki does not explicitly disclose a single, exemplified embodiment where it uses either of its N-methylpyrrolidone (202°C) and dimethyl sulfoxide (189°C).
12.	Furutani discloses using a thermosetting polyimide resin (Abstract) that are known for being used as insulating materials (column 1, lines 19-20) and in applications such as wiring boards (column 1, lines 46-53).  Furutani discloses using an organic solvent in its materials, such as dimethyl sulfoxide (boiling point:  189°C) (column 13, lines 48-50) and others that can be used in a preferred range from 1 to 10 wt% residual solvent based on the resin; and if the residual solvent exceeds the above range, the mechanical strength of the laminated sheet (corresponds to film) after pre-preg molding tends to lower; and if the residual solvent is less than the above range, voids tend to occur due to the volatilization of the residual solvent during the pre-preg molding (column 20, lines 39-52).  
13.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the dimethyl sulfoxide of Shibagaki, with the residual solvent concentration disclosed by Furutani.  One of ordinary skill in the art would have been motivated in doing so in order to obtain suitable mechanical strength and avoiding voids as disclosed by Furutani. Given that Furutani explicitly discloses that the solvent concentration can impact the occurrence of voids, it would behoove one of ordinary skill in the art to try suitable concentrations, be it in its high viscosity layer (A) (corresponds to claimed adhesion assisting layer (B)) or its low viscosity layer (B) (corresponds to Furutani. Moreover, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955). Applicants have not demonstrated any unexpected or unusual Furutani. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibagaki JP_2006179888_A (see machine English translation) in view of Furutani USPN_5397419, as applied to Claims 1 and 10 above, and in view of Matsuura USPA_20140199533_A1.
14.	Regarding Claim 11, Shibagaki in view of Furutani does not explicitly disclose the claimed concentration of polyimide (corresponds to claimed heat resistant resin).
15.	Matsuura discloses an interlayer insulating film for forming multilayered printed wiring boards (Title and Abstract) wherein a heat-resistant resin, such as polyimide, can be used in its middle layer (“layer A” in paragraph 0074, corresponding to Shibagaki’s high-viscosity layer (A) which in turn corresponds to claimed adhesion assisting layer (B)) in a ratio of 1:2 to 1:20 with its thermosetting resin (paragraph 0024) thereby meeting Applicants’ claimed range.  Matsuura further discloses that using said heat-resistant resin in such a ratio results in an invention that is hardly roughened by a desmear treatment (roughening treatment) in a step of manufacturing a multilayer printed wiring board, and therefore can be preferably used for joining with a circuit board and joining with a conductive layer (paragraph 0022).
16.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the polyimide concentration, of Shibagaki in view of Furutani, by using the concentration disclosed by Matsuura.  One of ordinary skill in the art would have been motivated in doing so in order to obtain hardly any roughening Matsuura.
Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants state: “Shibagaki broadly teaches that “[a]ny known solvent can be used without limitation” and lists N-methylpyrrolidone, N, N-dimethylformamide, dimethyl sulfoxide, toluene, ethanol, cyclohexanone, methanol, methyl ethyl ketone, ethyl acetate, acetone, and xylene as allegedly suitable solvents (paragraph [0040]). Over 80% of the solvents listed by Shibagaki have a boiling point outside of the claimed range of 160°C to 230°C.”
The Examiner respectfully submits that a non-preferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” See In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).
Applicants state:  “Moreover, Shibagaki does not teach or suggest anything about the effect the boiling point of the solvent has on the generation of voids and irregularities in and on the interlayer insulating film. As such, it is respectfully submitted that, in view of Shibagaki’s teachings, it would not be obvious to one of ordinary skill in the art to have, in an interlayer insulating film, 1% to 10% by mass of a residual solvent that contains 10% by mass or more of an organic solvent having a boiling point of 160°C to 230°C.”
Furutani does disclose how solvent concentration can impact the occurrence of voids and further uses dimethyl sulfoxide as its organic solvent too.  Thus, it would have been obvious to one of ordinary skill in the art to use dimethyl sulfoxide in the same concentration range of residual solvent and to try different dimethyl sulfoxide concentrations in order not to develop voids.  This has been detailed at great lengths using case law in the Rejection above.
Applicants state:  “Furutani teaches residual solvent concentration amounts for a prepreq (col. 20, lines 39-52).”
The Examiner respectfully submits that Furutani discloses a sheet (Title) which corresponds to the claimed material.
Applicants state:  “Moreover, the residual solvent concentration amounts taught by Furutani are based on the weight of Furutani resin alone (col. 20, lines 39-52). In sharp contrast, the amount of residual solvent claimed is based on the total mass of the wiring embedding layer (A) and the adhesion assisting layer (B).”
The Examiner respectfully submits that Furutani does not mandate anything additional to its resin (Claim 1) nor does Shibagaki (Claim 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        February 15, 2021